                                           Case 3:19-cr-00280-RS Document 288 Filed 04/27/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 19-cr-00280-RS-1 (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.
                                                                                             Re: Dkt. No. 217
                                  10     ROGELIO BELLOSO ALEMAN, et al.
                                  11                    Defendants.

                                  12
Northern District of California




                                              Defendants move pursuant to Federal Rules of Criminal Procedure 16(a)(1)(F) and (G) for
 United States District Court




                                  13
                                       an order requiring the government to disclose the opinions, bases and methodologies of its law
                                  14
                                       enforcement “gang experts” by a deadline that is untethered to a trial date, which has not yet been
                                  15
                                       set. ECF No. 217. First, Defendants argue that, unlike other defense functions such as
                                  16
                                       investigation, proceeding with gang expert Daubert litigation is something the parties can
                                  17
                                       accomplish under the strictures of the pandemic. Second, they contend that Daubert litigation
                                  18
                                       does not implicate witness safety issues and therefore need not be scheduled closer to trial, a
                                  19
                                       period during which Jencks material is disclosed and evaluated. Third, Defendants argue that
                                  20
                                       gang expert Daubert litigation is time consuming, and therefore by addressing it now, the Court
                                  21
                                       can move the case forward in a useful way even as other aspects of the case cannot proceed
                                  22
                                       similarly. Defendants cite a number of cases in this district to show that the admissibility of gang
                                  23
                                       expert opinions can be a heavily litigated issue, and that the litigation can take months.
                                  24
                                       Defendants also argue that the disclosures should be made in the format developed by Judge Alsup
                                  25
                                       in United States v. Cerna, 08-cr-730 to minimize subsequent litigation based on confusion
                                  26
                                       regarding the nature of each opinion and its bases.
                                  27
                                              The government acknowledges that the Court has discretion to set discovery deadlines
                                  28
                                           Case 3:19-cr-00280-RS Document 288 Filed 04/27/21 Page 2 of 3




                                   1   based on the Ninth Circuit’s decision in United States v. W.R. Grace, 526 F.3d 499 (9th Cir. 2007)

                                   2   (en banc). ECF No. 230. The government argues that the Court should exercise its discretion not

                                   3   to order early disclosures. First, the government has not determined whether it will need to rely on

                                   4   gang expert testimony to prove the existence of the charged MS-13 20th Street Clique enterprise.

                                   5   Second, the government says it is still in the process of evaluating its evidence to determine the

                                   6   need for and potential content of any gang expert testimony. Potentially, cooperators might

                                   7   obviate the need for a gang expert entirely. The government argues that any expert disclosure

                                   8   deadline should be tethered to a trial date, citing examples from this district in which judges have

                                   9   done that. In terms of what can be done in the short term to move the case forward despite the

                                  10   limitations imposed by the pandemic, the government suggests that defense counsel can review

                                  11   the discovery the government has produced, which is voluminous. As to the form any gang expert

                                  12   disclosures take, the government says it cannot provide them in the manner ordered by Judge
Northern District of California
 United States District Court




                                  13   Alsup in Cerna at this point because it is still investigating and reviewing evidence. The

                                  14   government recommends that the precise format for the Rule 16 disclosures be addressed when the

                                  15   government has determined whether it intends to use any experts and the topics about which they

                                  16   expect to testify.

                                  17           Having considered the parties’ arguments, the Court’s finds that Defendants have not

                                  18   demonstrated that there is any benefit to the early disclosure of gang experts in a way that is

                                  19   untethered to a trial date. To the contrary, as both the government and the defense review the

                                  20   large amount of discovery produced in this case, see, e.g., ECF No. 252 (defense status report),

                                  21   and as plea negotiations may narrow the case that is likely to go to trial, see ECF No. 251

                                  22   (government’s status update stating that plea negotiations with multiple defendants have begun),

                                  23   forcing the government to make gang expert disclosures in the short term threatens inefficiency.

                                  24   The government would have to disclose opinions necessary to cover the waterfront, when the case

                                  25   is likely to come into more focus in the coming months and the government will have a better

                                  26   understanding of its need for gang experts. Defendants respond in their reply brief by stating that

                                  27   “to the extent that the landscape shifts over time, if more cooperators are added to the government

                                  28   team, opinions that have been filtered through Daubert can easily be modified or withdrawn
                                                                                         2
                                           Case 3:19-cr-00280-RS Document 288 Filed 04/27/21 Page 3 of 3




                                   1   without substantial work as they often are on the eve of trial as trial configurations shift.” ECF

                                   2   No. 245 at 3 (emphasis omitted). While it is true that previously disclosed opinions can be

                                   3   withdrawn or modified with little effort as the case narrows, that argument concedes that setting an

                                   4   early deadline for gang expert disclosures that is untethered to a trial date is likely to force the

                                   5   government to do additional work in generating expert opinions in the first place that may get

                                   6   scrapped later as unnecessary. The defense argument also seems to contemplate wasteful Daubert

                                   7   litigation over expert opinions that may get dropped later. The Court understands, of course, that

                                   8   any deadline for expert disclosures presents the problem of potentially wasted effort, as cases

                                   9   continue to narrow or resolve right up until trial. However, as no trial date has been scheduled,

                                  10   setting an expert disclosure deadline that is tethered to nothing seems especially likely to create

                                  11   inefficiency.

                                  12          Defendants are correct that there is no legal requirement that a trial date be set before
Northern District of California
 United States District Court




                                  13   setting a deadline for the government to disclose its experts. However, without a trial date,

                                  14   picking that deadline feels arbitrary. Defendants rely heavily Magistrate Judge Beeler’s orders in

                                  15   United States v. Nelson, 17-cr-533, later enforced by Judge Chen, that required early expert

                                  16   disclosures in that case untethered to a trial date. There are many factual differences between

                                  17   Nelson and this case, including significant delays in the government’s document production that

                                  18   required firm judicial oversight to keep that case moving. This case has not had that type of

                                  19   problem so far. If anything, we face the reverse situation where the government’s production of

                                  20   evidence has been so vast that defense counsel are struggling with how to review it. Further, the

                                  21   government advises that in Nelson, by the time Judge Beeler ordered expert disclosure, the

                                  22   government not only knew that it would use experts, it also knew who its experts were going to

                                  23   be, and the government says it made neither decision here.

                                  24          Accordingly, the Court denies Defendants’ motion.

                                  25          IT IS SO ORDERED.

                                  26   Dated: April 27, 2021

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
                                                                                           3
